Management’s Discussion and Analysis March 5, Following is management’s discussion and analysis (MD&A) of the results of operations for MDS Inc. (MDS or the Company) for the quarter ended January 31, 2008 and its financial position as at January 31, 2008.This MD&A should be read in conjunction with the unaudited consolidated financial statements and notes that follow.In 2007, MDS chose to adopt United States generally accepted accounting principles (US GAAP) for financial reporting.As a result of this change, the Company restated to US GAAP its previously filed financial statements for the four quarters of 2007.With US GAAP as our primary basis of accounting, we will reconcile our US GAAP earnings to Canadian generally accepted accounting principles (Canadian GAAP).This reconciliation will be done as required by applicable Canadian regulations on an annual and quarterly basis forfiscal 2008 and 2009.The results discussed in this MD&A are based on US GAAP.To supplement the US GAAP MD&A included in this document, please refer to our separately filed Canadian Supplement to this MD&A that restates, based on financial information of MDS reconciled to Canadian GAAP, those parts of our MD&A that would contain material differences if they were based on financial statements prepared in accordance with Canadian GAAP. For additional information and details, readers are referred to the 2007 annual financial statements and MD&A for 2007 and the Company’s 2007 Annual Information Form (AIF), all of which are published separately and are available at www.mdsinc.com and at www.sedar.com.
